DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-15) in the reply filed on 6/3/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 2-15 and 23-30 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 9/9/2020 (3) and 4/23/2021 have been considered. 
Specification
The disclosure is objected to because of the following informalities: The specification claims priority to US application No. 16/384,645, now US Patent NO.   : is empty but the application is US Pat. No. 10,639,272.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-15 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,846,040. Although the claims at issue are not identical, they are not patentably distinct from each other because a therapeutic preparation comprising etanercept, the therapeutic preparation being (i) shaped as a solid tissue penetrating member having a pointed tip, (ii) configured to be contained in a swallowable capsule, and (iii) configured to be inserted into an intestinal wall after oral ingestion of the capsule, wherein upon insertion, the preparation releases etanercept into the blood stream from the intestinal wall, a tmax for the etanercept released from the therapeutic preparation being less than about 80% of a tmax for an extravascularly injected dose of etanercept, wherein the extravascular injection is a subcutaneous injection or an intramuscular injection, wherein a dose of etanercept in the preparation is in a range from about 1 mg to about 5 mg, wherein a weight percent of etanercept in the tissue penetrating member comprises between about 8% to about 12%, wherein upon insertion, the preparation releases etanercept into the blood stream from the intestinal wall, a tmax for the etanercept released from therapeutic preparation being less than about 80% of a tmax for an extravascularly injected dose of etanercept, wherein the tissue penetrating member has sufficient stiffness to be advanced completely into the intestinal wall by the application of a force to the tissue penetrating member, and wherein the tissue penetrating member comprises a biodegradable material which degrades within the intestinal wall to release etanercept into the blood stream are taught by claims 1-28 of U.S. Patent No. . 
Claims 2, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,757,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed therapeutic preparation comprising etanercept, the therapeutic preparation being (i) shaped as a solid tissue penetrating member having a pointed tip, (ii) configured to be contained in a swallowable capsule, and (iii) configured to be inserted into an intestinal wall after oral ingestion of the capsule, wherein the therapeutic preparation is tissue penetrating member and the therapeutic preparation comprises a biodegradable member are disclosed in claims 1 and 5 of U.S. Patent No. 9,757,514.
Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,632,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed therapeutic preparation comprising etanercept, the therapeutic preparation being (i) shaped as a solid tissue penetrating member having a pointed tip, (ii) configured to be contained in a swallowable capsule, and (iii) configured to be inserted into an intestinal wall after oral ingestion of the capsule, wherein the .
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646